DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cindy Troutt on 8/10/22.

The application has been amended as follows: amend claims 1-2 and 16, and cancel claim 4.

1. A cleaning method of a liquid ejection head in which a plurality of recording element substrates are aligned, each of the recording element substrates has an ejection orifice forming-face in which a plurality of ejection orifice arrays are formed, each of the ejection orifice arrays comprises a plurality of ejection orifices, and at least one of the ejection orifice arrays ejects a different recording liquid than another one of the ejection orifice arrays, the cleaning method comprising: 
a wiping step of performing wiping to wipe the ejection orifice forming-face; and 
a preliminary ejection step of performing preliminary ejection of the recording liquid from the wiped ejection orifices, 
wherein in the wiping step, a wiping member is moved along the ejection orifice arrays to wipe the plurality of ejection orifice arrays with the wiping member, 
wherein in the preliminary ejection step, before wiping of all ejection orifice forming-faces is completed, preliminary ejection from the wiped ejection orifices is started, and 
wherein the wiping step and the preliminary ejection step are sequentially performed from a recording element substrate located at one end to a recording element substrate located at the other end of an array of the recording element substrates.

2. The cleaning method of the liquid ejection head according to claim 1, wherein in the preliminary ejection step, before wiping of the entire all ejection orifice forming-face forming-faces of all the recording element substrates is completed, preliminary ejection from the ejection orifices of a recording element substrate located upstream from a recording element substrate undergoing wiping in a moving direction of the wiping member is started.

4.  Canceled.

16. A liquid ejection device comprising: 
a liquid ejection head in which a plurality of recording element substrates are aligned, each of the recording element substrates has an ejection orifice forming-face in which a plurality of ejection orifice arrays are formed, each of the ejection orifice arrays comprises a plurality of ejection orifices, and at least one of the ejection orifice arrays ejects a different recording liquid from a recording liquid ejected from another one of the ejection orifice arrays; 
a wiping member that performs wiping of the ejection orifice forming-face; 
a preliminary ejection receiving member that receives a liquid ejected by preliminary ejection from the ejection orifices after the wiping; and 
a control mechanism that controls operations of the liquid recording head, the wiping member, and the preliminary ejection receiving member, 
wherein the control mechanism is configured to perform control to move the wiping member along the ejection orifice arrays to wipe the plurality of ejection orifice arrays and at the same time, start preliminary ejection of the recording liquid from the wiped ejection orifices before wiping of all the ejection orifice forming-faces of the liquid ejection head is completed, and sequentially collect a liquid by the preliminary ejection receiving member in accordance with an order of preliminary ejection, the liquid being preliminarily ejected and not used for recording.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I through VI, as set forth in the Office action mailed on 4/20/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/20/22 is withdrawn.  Claims 6-14, directed to Inventions II through VI, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “wherein in the preliminary ejection step, before wiping of all ejection orifice forming-faces is completed, preliminary ejection from the wiped ejection orifices is started, and wherein the wiping step and the preliminary ejection step are sequentially performed from a recording element substrate located at one end to a recording element substrate located at the other end of an array of the recording element substrates”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-3 and 5-15, for the same reason as discussed above for parent independent claim 1, dependent claims 2-3 and 5-15 also contain(s) allowable subject matter.
The reason for allowance of claim 16 is the inclusion of “wherein the control mechanism is configured to perform control to move the wiping member along the ejection orifice arrays to wipe the plurality of ejection orifice arrays and at the same time, start preliminary ejection of the recording liquid from the wiped ejection orifices before wiping of all the ejection orifice forming-faces of the liquid ejection head is completed, and sequentially collect a liquid by the preliminary ejection receiving member in accordance with an order of preliminary ejection, the liquid being preliminarily ejected and not used for recording”.  The foregoing limitation(s), when combined with the other limitations of claim 16, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 17-18, for the same reason as discussed above for parent independent claim 16, dependent claims 17-18 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Sasa et al. (US 2006/0244799 A1)
Discloses wiping and purging nozzles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

August 13, 2022